Respondent, who was admitted to practice by the Appellate Division, Fourth Department, on June 23, 1965, was convicted of the crime of larceny in the second degree in the St. Lawrence County Court and a certificate of that conviction has been filed pursuant to section 486-a of the Judiciary Law. Having been convicted of a felony, respondent is no longer competent to practice law. Respondent’s name stricken from roll of attorneys and counselors at law of the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.